DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Reference of prior art

Rastgaar Aagaah et al.  (US 20170144756, DRONE HAVING DRONE-CATCHING FEATURE).
Nannoni et al.  (US 20120153074, ELECTRONIC FLIGHT CONTROL SYSTEM FOR AN AIRCRAFT CAPABLE OF HOVERING).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
         Claims 1-4  are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rastgaar Aagaah in view of Nannoni. 

Re claim 1   Referring to the figures and the Detailed Description, Rastgaar Aagaah discloses: An unmanned aerial vehicle (UAV) capture device, comprising:
 a netting system including a net launch device and a net propulsion system; 
a propulsion system propulsion system (claim 1); 
a capture detector including a camera system (¶ 0015); 
However Rastgaar Aagaah fails to teach with sufficient specificity as disclosed by Nannoni: a load cell (¶ 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Nannoni teachings of a load cell into the Rastgaar Aagaah teachings to acquire the weight of the target UAV.

a processing system coupled to the netting system, the propulsion system, and the capture detector, the processing system comprising logic to deploy the netting system to propel the net at a target UAV (Rastgaar Aagaah ¶ 0015, flight controller; ¶ 0022, the drone may automatically aim the net launcher at the target and launch a net at the target and claim 16, autonomous control), 
detect whether the netting system successfully captured the target UAV utilizing information obtained from the capture detector (Rastgaar Aagaah ¶ 0015, the controls of the net launchers and rotating platform may be responsive to processing of captured data so that the drone may automatically aim the net launcher at the target and launch a net at the target, and …the drone has intruding detecting electronics that operate to detect an intruding drone or device and/or to receive a signal indicative of a detected intruding drone may include onboard cameras capable of detecting that the netting system successfully captured the target UAV, AND Nannoni ¶ 0026 and ¶ 0020 the flight control system comprises logic to detect whether the netting system successfully captured the target UAV utilizing information obtained from the load cell).

Re claim 2   Referring to the figures and the Detailed Description, Rastgaar Aagaah, as modified above, discloses: The UAV capture device of claim 1, wherein the capture detector comprises the load cell, and wherein the processing system further comprises logic to detect whether the netting system successfully captured the target UAV utilizing information obtained from the load cell (Nannoni ¶ 0026 and ¶0020, …the flight control system comprises logic to detect whether the netting system successfully captured the target UAV utilizing information obtained from the load cell).

Re claim 3   Referring to the figures and the Detailed Description, Rastgaar Aagaah, as modified above, discloses: The UAV capture device of claim 1, wherein the capture detector comprises the camera system, and wherein the processing system further comprises logic to detect whether the netting system successfully captured the target UAV utilizing information obtained from the camera system indicating an enlargement of the net after the net is propelled at the target UAV (Rastgaar Aagaah ¶ 0015, the drone has intruding detecting electronics that operate to detect an intruding drone or device and/or to receive a signal indicative of a detected intruding drone may include onboard cameras capable of detecting that the netting system successfully captured the target UAV indicating an enlargement of the net after the net is propelled).

Re claim 4   Referring to the figures and the Detailed Description, Rastgaar Aagaah, as modified above,  discloses: The UAV capture device of claim 1, wherein the capture detector comprises the load cell and the camera system, and wherein the processing system further comprises logic to detect whether the netting system successfully captured the target UAV utilizing information obtained from the load cell together with information obtained from the camera system indicating an enlargement of the net.
(Claim 4 is similar in scope to Claims 2 and 3; therefore, Claim 4 is rejected under the same rationale as Claims 2 and 3)

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642